Title: To Thomas Jefferson from John Ott, 13 March 1806
From: Ott, John
To: Jefferson, Thomas


                        
                            March 13th. 1806.—
                        
                        John Ott has formed the Extract of Bark into pills of five grains each, four of the pills are reckoned
                            equivalent to Sixty grains of the Bark itself—The Extract is of the first quality & such as has been recommended by the
                            Faculty in general.—Should the President desire it prepared in a different manner J. Ott will, cheerfully do so.—
                    